Citation Nr: 0421021	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.

2.  Entitlement to an increased rating for bilateral 
spondylolysis, L4-5 with spina bifida occulta, L5, currently 
evaluated as 60 percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  The March 2002 rating decision denied the veteran's 
claim for service connection for a left knee disability, 
denied the veteran's claim for an increased rating for a low 
back disability, denied the veteran's claim for service 
connection for diabetes mellitus, and denied the veteran's 
claim for a permanent and total evaluation for pension 
purposes.

A July 2002 rating action granted the veteran a permanent and 
total rating for pension purposes, accordingly, the veteran's 
claim for a permanent and total rating for pension purposes 
is now moot.

A November 2002 statement of the case reviewed the veteran's 
claims for service connection for a left knee disability and 
service connection for diabetes mellitus.   In January 2003, 
the veteran submitted a letter indicating that he wished to 
withdraw his claim for service connection for diabetes 
mellitus.  The Board also notes that the veteran has not 
submitted a substantive appeal with respect to that claim.  
Accordingly, the claim for service connection for diabetes 
mellitus is not currently in appellate status before the 
Board.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in January 2004.  At this hearing, the 
veteran submitted additional evidence along with a waiver of 
RO review of the newly submitted evidence.  The veteran also 
raised a claim for service connection for a right knee 
disability as secondary to his left knee disability.  This 
claim is referred to the RO for appropriate action.

The claim for entitlement to service connection for residuals 
of a left knee injury and the claim for an increased rating 
for a low back disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a decision dated in January 1999, the Board denied 
service connection for residuals of a left knee injury.

2.  In November 2000, the claimant undertook to reopen his 
claim for service connection for residuals of a left knee 
injury.

3.  The additional evidence submitted to reopen the 
appellant's claim for service connection for residuals of a 
left knee injury includes additional evidence, constituting 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for residuals of a left knee injury is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was provided VCAA notice with respect to his left 
knee claim in August 2001, prior to the March 2002 AOJ 
decision which denied his claim. 

Under VCAA, VA will inform the claimant of which information 
and evidence, if any, that he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.  In light of the favorable determination 
contained herein reopening the claim of entitlement to 
service connection for residuals of a left knee injury, 
further development with regard to the duties to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

The veteran's claim of entitlement to service connection for 
residuals of a left knee injury was denied by the Board in 
January 1999 on the basis that the veteran's current left 
knee disability was related to a post service left knee 
injury and that 


there was no medical evidence of a nexus between the 
veteran's current left knee disability and his service.  That 
determination is final.  38 U.S.C.A. § 7104 (West 2002).

In November 2000, the veteran requested that his claim for 
service connection for residuals of a left knee injury be 
reopened.

In a March 2002 rating action, the RO reopened the veteran's 
claim for service connection for residuals of a left knee 
injury.  While the RO has adjudicated the issue on a de novo 
basis, the United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence 
submitted, regardless of the RO's action.  See Jackson v. 
Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the 
Board will initially adjudicate whether new and material 
evidence has been submitted to reopen the veteran's claim for 
residuals of a left knee injury.  Insofar as the veteran's 
claim has been reopened, the veteran is not prejudiced by the 
Board's discussion of materiality.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence of record at the time of the January 1999 Board 
decision did not include any medical evidence providing a 
nexus between the veteran's current left knee disability and 
his service.  The newly submitted evidence contains letters 
dated in October 2001 and May 2003 from G.M.D., D.O.  These 
letters could be interpreted as indicating that the veteran's 
current left knee disability is related to an injury to the 
left knee during service.  As such the medical evidence of 
record now provides a possible nexus between the veteran's 
current left knee disability and his service, when no such 
nexus was contained the veteran's claims file at the time of 
the January 1999 Board denial.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the additional evidence 
submitted includes evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for residuals of a left knee injury.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for 
residuals of a left knee injury is granted. 


REMAND

The Board notes that the veteran's service medical records do 
show treatment for left knee complaints.  The record also 
shows that the veteran has current left knee disability.  
Furthermore, a private physician has indicated that there 
could be a nexus between the veteran's current left knee 
disability and service.  Accordingly, the Board finds that 
the veteran must be provided a VA orthopedic examination, and 
that a nexus opinion should be obtained based on a review of 
the veteran's medical history as contained in his claims 
folder.  See 38 C.F.R. § 3.159(c)(4) (2003). 

By rating action in March 2002, the RO denied the veteran's 
claim for an increased rating for bilateral spondylolysis, 
L4-5 with spina bifida occulta, L5, then rated 40 percent 
disabling.  In April 2002, the veteran expressed disagreement 
with the denial of an increased rating.  In a November 2002 
Decision Review Officer Decision, the RO granted the veteran 
an increased rating of 60 percent for his low back disorder.  
The veteran has not indicated that he is satisfied with only 
a 60 percent rating for his low back disability.  The veteran 
has not been issued a statement of the case with respect to 
the denial of a rating in excess of 60 percent for his low 
back disorder.  Since there has been an initial RO 
adjudication of this claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the current lack of a statement of the case is a 
procedural defect requiring remand.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2003); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded for the following:

1.  Review the claims folder and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, 38 C.F.R. § 3.159 
(2003), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and any other applicable 
legal precedent, is completed with regard 
to the issue of entitlement to an 
increased rating for the service-
connected back disability.
  
2.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment and/or examination, of all 
health care providers, VA and non-VA, 
from whom records have not been obtained, 
relative to treatment and/or evaluation 
of the left knee.  This should include 
records from April 1976 treatment at the 
Tucson Medical Center and the May 1976 
left knee surgery records.  After 
obtaining all necessary authorizations, 
the RO should request copies of the 
records of such identified treatment or 
examinations which are not currently of 
record.  All records obtained should be 
associated with the veteran's claims 
file.

3.  When the above action has been 
completed, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the current nature and 
etiology of the veteran's left knee 
disability.  All indicated tests and 
studies should be performed.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The examiner is requested 
to particularly examine the service 
medical records pertaining to the left 
knee, as well as the post service medical 
records, and the October 2001 and May 
2003 letters of Dr. G.M.D.  Thereafter, 
the VA physician should express an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
left knee disability is related to his 
military service.  The rationale for all 
opinions expressed should be explained.

4.  When the above actions have been 
accomplished, the RO must readjudicate 
the claim for entitlement to service 
connection for residuals of a left knee 
injury.  If the benefit sought is not 
granted, the RO should provide the 
veteran a supplemental statement of the 
case which considers all the evidence 
submitted since the July 2003 statement 
of the case.  The veteran should be 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

5.  The RO must also provide the veteran 
a statement of the case as to the claim 
for an increased rating for bilateral 
spondylolysis, L4-5 with spina bifida 
occulta, L5.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a 
substantive appeal is filed, subject to 
current appellate procedures, the claim 
for an increased rating for bilateral 
spondylolysis, L4-5 with spina bifida 
occulta, L5, should be returned to the 
Board for further appellate 
consideration, if appropriate. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  

No action is required of the veteran until further notice.  
This case must be afforded expeditious treatment.


	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



